Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement drawings do not include “Replacement Drawings” (or “Annotated Sheet”) labeled on each sheet. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

The drawings are objected to because in FIG.31A there is a lead line (near to the lead line and reference numeral 544) that does not include any corresponding reference number associated therewith. Perhaps the lead line should be deleted altogether.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji et al. in view of Fitch (1887711) or Bates et al. (1887707). 
Shimoji et al. (4787808) disclose a high capacity cargo/container dolly (FIG.2), comprising: 
a framework (body frame 1) defining a centerline and including an outer frame having opposed side beam assemblies that extend parallel to said centerline; 
a retractable side stop (14,15) disposed proximate one of said opposed side beam assemblies, 
said retractable side stop including a housing (12,13) and a plunger assembly (24) translatable in a vertical direction within said housing; and 
means (123) for preventing dynamic loads on the high capacity cargo/container from retracting said retractable side stop.  
A foot actuated retraction mechanism (pedal 122) is operatively coupled to said retractable side stop for reconfiguring said retractable side stop from a deployed configuration to a retracted configuration, 
wherein said means for preventing dynamic loads on the high capacity cargo/container from retracting said retractable side stop includes 
a torque return spring (123) directly attached to said foot actuated retraction mechanism, 
said torque return spring (123) being arranged to resist dynamic loads on said foot actuated retraction mechanism.  
A rotation linkage assembly (generally 28,29,30,118,FIG.3) is coupled to said retractable side stop for actuation of said retractable side stop, 
wherein said torque return spring (123) is directly attached to said rotation linkage assembly.  
A lineal linkage assembly (113,114) is coupled to and configured to rotate said rotation linkage assembly, said lineal linkage assembly extending laterally through said framework; and 
a foot pad (122) coupled to said lineal linkage for translating said lineal linkage assembly to rotate said rotational linkage assembly and actuate said retractable side stop.  
Shimoji et al. further disclose a roller deck (FIGS.1-2) is coupled to said framework including a plurality of swivel casters (5) having upper extremities that define and are coplanar with a registration plane, said registration plane being generally horizontal. 
For claim 2, Shimoji et al. disclose an actuation linkage (FIG 3) defining a rocker axis and having pivotal coupling to the high capacity cargo/container dolly about said rocker axis, 
said actuation linkage including: 
a first arm (27) that extends in a first lateral direction from said rocker axis, said first arm being coupled to said plunger assembly of said retractable side stop; 
a second arm (31) that extends in a second lateral direction from said rocker axis to a free end, said second lateral direction being generally opposite said first lateral direction; and 
a spring (32) affixed to said second arm at said free end.  

    PNG
    media_image1.png
    478
    740
    media_image1.png
    Greyscale

Shimoji et al. lack the recited counterweight affixed to the second arm at the free end. 
Fitch teaches a crank 35 with arm 38 and counterweight 39 (as seen in FIG.4 below, left). Similarly, Bates et al. teaches a crank 35 and counterweight as seen in FIG.3 (below, right). 

    PNG
    media_image2.png
    195
    277
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    184
    313
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in that art to at a free end of the second arm of Shimoji et al. substitute a crank, arm, and corresponding counterweight as taught by either Fitch or Bates et al. for the spring of Shimoji et al. to achieve the predictable result of generating a countering inertial moment about the rocker axis that counters or substantially cancels the system inertial moment thereby preventing the dynamic load from retracting and releasing the retractable side stop. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution and the courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
For claim 3, said counterweight (as taught by Fitch or Bates et al. and combined with Shimoji et al.) and said second arm are unitary.  
For claim 4, said counterweight and said second arm are tailored to counter dynamic system inertial moments about said rocker axis.  
For claim 5, a foot actuated retraction mechanism (pedal 122) operatively coupled to said retractable side stop for reconfiguring said retractable side stop from a deployed configuration to a retracted configuration, 
said foot actuated retraction mechanism (122) including a rotatable shaft that is rotatable about a rotation axis, 
wherein said actuation linkage is pivotally mounted to said rotatable shaft for said pivotal coupling to the high capacity cargo/container dolly (FIG.3), 
said rocker axis of said actuation linkage being concentric with said rotation axis of said rotatable shaft.  
For claim 7, said foot actuated retraction mechanism includes: 
a lineal linkage assembly (113,114) extending laterally through the framework; and 
a foot pad (122) coupled to said lineal linkage for translating said lineal linkage assembly to rotate said rotational linkage assembly and actuate said retractable side stop.  

Allowable Subject Matter
Claims 13-18 are allowed. 
Claims 6, 8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to applicant’s remark (for claim 2) that Shimoji in view of Fitch or Bates does not disclose or render obvious a second arm that extends in a second lateral direction from said rocker axis to a free end, or a counterweight affixed to the second arm at the free end, the examiner is not persuaded. Shimoji shows both a second arm extending in a second lateral direction from the rocker axis to a free end as recited. Moreover, Fitch and Bates both teach the use and desirability of counterweights which when combined with Shimoji to substitute for the spring thereof satisfies the limitations of amended claim 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616